725 N.W.2d 336 (2006)
OPTION ONE MORTGAGE CORPORATION, Plaintiff-Appellee,
v.
Delrico R. SUTTON, Defendant-Appellant.
Docket No. 132272. COA No. 269401.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 12, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED.